internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-121608-03 date date legend issuer bonds facility year date date dear this is in response to your request on behalf of issuer and for the following rulings with respect to the bonds for the facility the participating customers’ defined below plr-121608-03 payments under the agreements defined below that are attributable to issuer’s ordinary and necessary business_expenses may be disregarded for purposes of applying sec_1_141-7 of the income_tax regulations facts and representations the facility an electric generating facility owned and operated by issuer prior to commencing construction of the facility issuer entered into separate but substantially identical contracts to sell to participating customers each such customer purchasing a designated percentage share in exchange each participating customer agreed to pay issuer its pro_rata share of issuer’s annual costs incurred in the ownership operation and maintenance of the facility and of the debt service on the notes and bonds issued for the facility the contractual relationships among the parties to these agreements is referred to as the agreements plr-121608-03 issuer issued its first debt for the costs of the facility on date issuer commenced construction of the facility in year and began commercial operation on date issuer wants to issue the bonds to finance certain capital improvements to the facility the bonds will be paid with revenues of the facility including revenues from the agreements law and analysis sec_103 of the code1 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that except as otherwise provided an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by a person other than a governmental_unit sec_1_141-3 provides that the percent private_business_use_test is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person sec_141 provides that except as otherwise provided an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in i property used or to be used for a private_business_use or ii payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides generally that an issue meets the private_loan_financing_test if the amount of the proceeds of the issue which are to be used directly or indirectly to make or finance loans to persons other than governmental units exceeds the lesser_of unless otherwise specified references to the internal_revenue_code are to the internal_revenue_code_of_1986 plr-121608-03 percent of such proceeds or dollar_figure sec_1_141-5 provides that bonds of an issue are private_activity_bonds if more than the lesser_of percent or dollar_figure million of the proceeds of the issue is to be used directly or indirectly to make or finance loans to person other than governmental persons sec_1_141-1 defines a nongovernmental person as a person other than a governmental person sec_1_141-1 defines governmental person as a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_103-1 defines state_or_local_governmental_unit as a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof plr-121608-03 treatment of payments sec_1_141-4 provides that payments by a person for a use of proceeds do not include the portion of any payment that is properly allocable to the payment of ordinary and necessary expenses as defined under sec_162 directly attributable to the operation and maintenance of the financed property used by that person for this purpose general overhead and administrative expenses are not directly attributable to those operations and maintenance sec_1_141-7 provides that the purchase pursuant to a contract by a nongovernmental person of available output of an output_facility output contract financed with proceeds of an issue is taken into account under the private business tests if the purchase has the effect of transferring the benefits of owning the facility and the burdens of paying the debt service on bonds used directly or indirectly to finance the facility the benefits and burdens test sec_1_141-7 provides that the measurement of payments made or to be made by nongovernmental persons under output contracts as a percent of debt service of an issue is determined under the rules provided in sec_1_141-4 sec_1_141-7 provides that an output contract for_the_use_of a facility is not taken into account under the private business tests if the average annual payments to be made under the contract do not exceed percent of the average annual debt service on all outstanding tax-exempt_bonds issued to finance the facility determined as of the effective date of the contract under sec_1_141-7 sec_1_141-4 applies for purposes of measuring payments made or to be made by nongovernmental persons under output contracts as a percent of debt service the small purchases exception contained in sec_1_141-7 applies based on a measurement of the payments under a contract as a percent of debt service therefore payments attributable to ordinary and necessary business_expenses should be disregarded to the extent permitted under sec_1_141-4 for purposes of determining whether an output contract qualifies for the small purchases exception under sec_1_141-7 this result is consistent with the benefits and burdens test under the benefits and burdens test an output contract is taken into account under the private business tests if it has the effect of transferring to a nongovernmental person the benefits of owning the facility and the burdens of paying the debt service on bonds issued to finance the facility the small purchases exception focuses on the burdens side of the test and applies to contracts that pay a portion of the debt service on an issue that is sufficiently small to warrant a conclusion that the contract does not transfer the burdens of paying debt service on the issue as a result it is appropriate to apply the small purchases exception in a manner that only takes into account payments that are in fact available plr-121608-03 to pay debt service on the bonds moneys that are to be used to pay ordinary and necessary business_expenses are not so available conclusions we conclude as follows the participating customers’ payments under the agreements that are attributable to issuer’s ordinary and necessary business_expenses may be disregarded for purposes of applying sec_1_141-7 the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the interest on the bonds will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-121608-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s sincerely cc assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
